 



EXHIBIT 10.1
2005 Director Compensation

         
Annual Retainer:
  $ 20,000  
In-Person Board of Director Meetings:
  $ 2,000  
Additional In-Person Board of Director Meetings held on the day following an
In-Person Board Meeting:
  $ 1,000  
Telephonic Board of Director Meetings:
  $ 1,000  
Audit Committee Meeting — Chair:
  $ 3,000  
Audit Committee Meeting — Member:
  $ 1,000  
Compensation Committee Meeting — Chair:
  $ 1,000  
Compensation Committee Meeting — Member:
  $ 500  
Investigative Committee Meetings:
  $ 1,000  

